EX-PARTE QUAYLE ACTION
Please note that this application is now being examined by Primary Examiner Leslie Evanisko in Art Unit 2853.  It is requested that applicant updated their records as necessary and address all future communications to Examiner Evanisko.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Election/Restrictions
Applicant’s election without traverse of Species A, Figures 1-4, claims 1-5 in the reply filed on December 22, 2021 is acknowledged.  However, in light of further consideration by the Examiner, the previous species requirement has been withdrawn and all of claims 1-10 have been examined as set forth below. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informalities:  
In Figure 5, there is a lead line that is missing any associated reference numeral.  See, in particular, the lead line under reference numeral 39 on the left-hand side of Figure 5. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
the swinging roller 28 described in paragraph [0030];
the upper and lower locking blocks 44 described in paragraph [0033];
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-3, 6, and 10 are objected to because of the following informalities:  
With respect to claim 2, it is noted that the claim recites “round rods” (beginning of line 2) and then later recites “two round rods” (bridging lines 2-3) and it is unclear whether these are two different structural recitations or whether the later recited two round rods are part of the previously recited round rods.  
With respect to claim 3, the term “the round rod” (singular) in line 2 has no proper antecedent basis because only round rods (plural) were previously recited and this ambiguity makes the claim language somewhat unclear.  Similarly, the term “the stamping mold” (singular) in line 3 has no proper antecedent basis because only “a plurality of groups of stamping molds” (plural) was previously recited in claim 1.    
With respect to claim 6, the term “the stamping mold” (singular) in line 2 has no proper antecedent basis because only “a plurality of groups of stamping molds” (plural) was previously recited in claim 1.  Additionally the term “the slide” in line 4 has no proper antecedent basis because no slide was previously recited in the claims.    
With respect to claim 10, the term “the stamping mold” (singular) in line 2 has no proper antecedent basis because only “a plurality of groups of stamping molds” (plural) was previously recited in claim 1.  Similarly, the term “the bearing block” (singular) in line 3 has no proper antecedent basis because only “bearing blocks” (plural) was previously recited in lines 1-2. 
Appropriate correction and/or clarification is required.

Allowable Subject Matter
Claims 1, 4-5 and 7-9 are allowed.
Claims 2-3, 6 and 10 are objected to for the reasons set forth above, but would be allowable if rewritten to overcome those objections to the satisfaction of the Examiner.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1 in particular, the prior art of record fails to teach or fairly suggest a foil stamping mechanism having all of the structure as recited, in combination with and particularly including, a monitoring device installed on one side of the connecting plate, the monitoring device includes a photoelectric switch, the photoelectric switch is capable of being movably installed on a guide rod through a sliding sleeve, the guide rod is fixedly connected with a lifting block through a connecting block, the lifting block is sleeved on a sliding rod, two ends of the sliding rod are fixedly connected with a mounting block, the mounting block is fixedly connected with the connecting plate, and the mounting block is provided with a vertical screw stem to adjust the lifting block.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lao (CN 109 605 831 A), Jiang et al. (CN 103 802 458 A), Nyfeler et al. (US 5,207,855) and Steuer (US 20020117060 A1) each teach a foil stamping mechanism having similarities to the claimed subject matter that are readily apparent.  However, none of the prior art references teach or fairly suggest the stamping mechanism including the specific structure recited including the monitoring device as specifically recited.  

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
June 16, 2022